DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claim(s) is/are objected to because of the following informalities:  
Claim 1, line 7, “particulate flowing and air through” should be changed to “particulate and air flowing through”
Claim 4, line 1, “opening” should be changed to “openings”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 14 recites “wherein each compressor stage of the plurality of compressor stages are directly adjacent to one or more compressor stages”, meaning the compressor stages are directly adjacent to one another. This encompasses the same scope as claim 1 line 2, “a plurality of directly adjacent compressor stages”. Thus, claim 14 does not further limit the subject matter of claim 1 upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 10, 12, 14-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moniz (US 7624581 B2). 
Regarding claim 1
	Moniz discloses a gas turbine engine (Fig 1) comprising: 
a compressor (16 Fig 1) comprising a plurality of directly adjacent compressor stages (three adjacent compressor stages, Col 3 ll. 39-41), wherein each compressor stage comprises a circumferential row of stator vanes and a rotor (each stage has a rotor and a row of stator vanes, Col 3 ll. 48-52), wherein the rotor of each of the plurality of compressor stages are mechanically coupled to and driven by a shaft (LPT turbine 24 is joined by another drive shaft to both the fan 14 and booster compressor 16, Col 3 ll. 5-8),
 wherein an outer circumferential casing (casing of splitter 34 in Fig 2, Col 4 ll. 47-50) of the compressor defines a fluidic opening (opening slot 58 in Fig 2) within the compressor stages (opening 58 is within the compressor stages of compressor 16) of the plurality of compressor stages, and wherein the fluidic opening (opening 58 including bleed valve 62) is configured to receive particulate (functional language – the opening 58 of Moniz is capable of doing this because the opening 58 can pull air from the compressor, it would also be able to pull particulate if there is any in the air) flowing and air through the compressor (compressed air enters bleed valve 62 and exits to bypass duct 36 to downstream of the gas turbine engine, i.e. outside of the gas turbine engine, Fig 1, Col 4 ll. 47-50) and output the particulate and air outside of the gas turbine engine (air and particulate exit at outlet 60 into bypass 36 to continue to flow downstream of the gas turbine engine); 
a combustor (20) in series flow downstream of the compressor; and 
a turbine (22, 24) in series flow downstream of the combustor.
Regarding claim 2
	Moniz discloses the gas turbine engine of claim 1.
Moniz further discloses wherein the fluidic opening (58 Fig 2) comprises an annular slot (annular slot 58 in Fig 2, Col 4 ll. 59) extending substantially continuous (Fig 4 showing annular slot 58 extending continuously) about an inner surface (slot 58 positioned on an inner surface facing compressor outlet 52 in Fig 2) of the outer circumferential casing.
Regarding claim 3
	Moniz discloses the gas turbine engine of claim 1.
Moniz further discloses wherein the fluidic opening comprises a plurality of fluidic openings (slot 58 divided by vanes 64 in to a plurality of openings in Fig 4, Col 4 ll. 59-61) that together extend discontinuously (openings are separated by vanes 64, i.e. discontinuous) around an inner surface of the outer circumferential casing (vanes 64 positioned on an inner surface of the casing, facing compressor outlet 52).
Regarding claim 5
	Moniz discloses the gas turbine engine of claim 1.
Moniz further discloses a particulate offtake valve (bleed valve 62, Col 4 ll. 51) fluidically coupled to the fluidic opening (58), wherein the particulate offtake valve is configured to open and close flow of particulates and air through the fluidic opening (valve 62 closed in Fig 2 and opens in Fig 3, Col 4 ll. 51-55, because valve 62 allows air from the compressor to flow through, it would also be able to allow particulate to flow through if there is any in the air) to outside (air and particulates bled through slot 58 and valve 62 to bypass duct 36 to exit downstream outside of the gas turbine engine) the gas turbine engine.
Regarding claim 6
	Moniz in view of Lukowski discloses the gas turbine engine of claim 5.
Moniz further discloses a controller (actuators 72 of bleed offtake valve 62 is connected the engine control system, Col 6 ll. 54-56, i.e. controller) configured to control the particulate offtake valve (62) to open and close (Col 4 ll. 51-55).
Regarding claim 10
	Moniz discloses the gas turbine engine of claim 1.
Moniz further discloses wherein the fluidic opening (58 Fig 2) is between the circumferential row of stator vanes (vanes 50) and the rotor (rotor blade 16). 
Regarding claim 12
Moniz discloses the gas turbine engine of claim 1.
Moniz further discloses wherein the fluidic opening (58 Fig 2) couples to an offtake pipe (short offtake pipe at vanes 70, annotated in Fig 2) at a bottom of a manifold (splitter chamber 56 is interpreted to be the manifold because chamber 56 receives air via valve 62 and output air via outlet 60; offtake pipe is positioned near the bottom of the manifold 56) of the gas turbine engine.

    PNG
    media_image1.png
    681
    1020
    media_image1.png
    Greyscale

Regarding claim 14
Moniz discloses the gas turbine engine of claim 1.
Moniz further discloses wherein each compressor stage of the plurality of compressor stages are directly adjacent to one or more compressor stages (three adjacent compressor stages of compressor 16 in Fig 1) of the plurality of compressor stages along a flow path (26 Fig 2) of the compressor (16).
Regarding claim 15
	Moniz discloses the gas turbine engine of claim 1.
Moniz further discloses a particulate offtake valve (bleed valve 62, Col 4 ll. 51, capable of allowing particulate in the air from the compressor to flow through) fluidically coupled to the fluidic opening (58); and 
a controller (actuators 72 of bleed offtake valve 62 is connected the engine control system, Col 6 ll. 54-56, i.e. controller) configured to: 
control the particulate offtake valve to open at a first time (valve 62 opens in Fig 3, Col 4 ll. 51-55), and
control the particulate offtake valve to close at a second time (valve 62 closed in Fig 2, Col 4 ll. 51-55).
Regarding claim 16
Moniz discloses a method comprising: 
controlling, by a controller (actuators 72 of bleed offtake valve 62 is connected the engine control system, Col 6 ll. 54-56, i.e. controller), a particulate offtake valve (bleed valve 62 in Fig 2, Col 4 ll. 51, the term “particulate” is interpreted as intended use because there is no step recited in the claims of removing particulate; furthermore, any particulate in the compressed air that bleeds through opening 58 to valve 62 would be removed together with the air) to open at a first time (valve 62 opens in Fig 3, Col 4 ll. 51-55), 
wherein the particulate offtake valve (valve 62) is fluidically coupled to a fluidic opening (opening slot 58 in Fig 2) defined in an outer circumferential casing (casing of splitter 34 in Fig 2, Col 4 ll. 47-50) of a compressor (16 Fig 1) of a gas turbine engine, 
wherein the gas turbine engine comprises the compressor (16 Fig 1), a combustor (20) in series flow downstream of the compressor, and a turbine (22, 24) in series flow downstream of the combustor, 
wherein the compressor comprises a plurality of directly adjacent compressors stages (three adjacent compressor stages, Col 3 ll. 39-41), 
wherein each compressor stage comprises a circumferential row of stator vanes and a rotor (each stage has a rotor and a row of stator vanes, Col 3 ll. 48-52), 
wherein the rotor of each of the plurality of compressor stages are mechanically coupled to and driven by a shaft (LPT turbine 24 is joined by another drive shaft to both the fan 14 and booster compressor 16, Col 3 ll. 5-8),
wherein the fluidic opening is within a compressor stage (opening 58 is within a compressor stage, the compressor stage being vane 50 and rotor 16 in Fig 2) of the plurality of compressor stages; and
controlling, by a controller, the particulate offtake valve to close at a second time (valve 62 closed in Fig 2, Col 4 ll. 51-55).
Regarding claim 20
	Moniz discloses the method of claim 16.
Moniz further discloses wherein the fluidic opening comprises a plurality of holes (opening slot 58 divided by vanes 64 in to a plurality of holes in Fig 4, Col 4 ll. 59-61), each of which together extend discontinuously (holes are separated by vanes 64, i.e. discontinuous) around an inner surface of the outer circumferential casing (vanes 64 positioned on an inner surface of the casing, facing compressor outlet 52), wherein the plurality of holes are shaped (the holes separated by vanes 64 are rectangularly shaped when viewed in Fig 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moniz, as applied to claim 3 above, and further in view of Linko (US 4155680 A).
Regarding claim 4
	Moniz discloses the gas turbine engine of claim 3.
Moniz is silent on wherein the plurality of fluidic openings are located between adjacent stator vanes in a circumferential row of stator vanes.
However, Linko teaches the concept of positioning a plurality of fluidic openings (52 Fig 3) in between adjacent stator vanes (opening 52 positioned in between two vanes 38 annotated in Fig 3) in a circumferential row of stator vanes (adjacent stator vanes annotated in Fig 3 are on the same circumferential row of vanes).

    PNG
    media_image2.png
    753
    663
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to place the fluidic openings in Moniz in between adjacent stator vanes in a circumferential row of stator vanes, as suggested and taught by Linko, because all the claimed elements were known in the prior art (fluidic openings in a compressor and circumferential row of stator vanes in a compressor) and one skilled in the art could have combined the elements as claimed by known methods (placing the fluidic openings in between adjacent stator vanes in a circumferential row of stator vanes to bleed compressor air into the fluidic openings) with no change in their respective functions (compressed air is bled through the fluidic openings in between adjacent stator vanes), and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moniz, according to claim 6 above, and further in view of Mouton.
Regarding claim 8
Moniz discloses the gas turbine engine of claim 6.
Moniz is silent on to close in response to a signal indicating a request for maximum power.
However, Mouton teaches a compressor bleed valve scoop (14a in Fig 3a) configured to close during maximum power (scoop closed in Fig 3A at full throttle, i.e. max power, Col 4 ll. 4-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the controller in Moniz in view of Lukowski, to close response to a signal indicating a request for maximum power, as suggested and taught by Mouton, because closing the scoop minimizes loss of compressed air flow, such that the whole amount of compressed air flow can travel to the combustor to be combusted and produce power for the aircraft, as opposed to bleeding off the compressed air thus reducing the amount of compressed air to be combusted.
Regarding claim 18
Moniz in view of Lukowski discloses the method of claim 16.
Moniz further discloses the second time corresponds to when the offtake valve is closed (valve 62 closed in Fig 2, Col 4 ll. 51-55).
Moniz in view of Lukowski is silent on the second time corresponds to a signal indicating a request for full power request.
However, Mouton teaches a compressor bleed valve scoop (14a in Fig 3a) configured to close during maximum power (scoop closed in Fig 3A at full throttle, i.e. full power request, Col 4 ll. 4-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the controller in Moniz in view of Lukowski, to close response to a signal indicating a full power request, as suggested and taught by Mouton, because closing the scoop minimizes loss of compressed air flow, such that the whole amount of compressed air flow can travel to the combustor to be combusted and produce power for the aircraft, as opposed to bleeding off the compressed air thus reducing the amount of compressed air to be combusted.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moniz, according to claim 1 above, and further in view of Epp (US 20190202567 A1).
Regarding claim 11
	Moniz discloses the gas turbine engine of claim 1.
	Moniz further discloses the fluidic opening having a compressor bleed air (bleed air enters valve 62 in Fig 2).
Moniz in view of Lukowski is silent on wherein the fluidic opening couples to an offtake pipe that extends outside of a nacelle surrounding, at least partially, the gas turbine engine.
	However, Epp teaches to use compressor bleed air for wing anti-icing (Para 0003-0004), by coupling a compressor bleed air to an offtake pipe (pipe 156 in Fig 3A, Para 0052) that extends outside of a nacelle (134, Para 0050) surrounding the gas turbine engine (Para 0050).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to couple an offtake pipe, taught by Epp, to the splitter chamber 56 in Moniz in order to route a portion of the bleed air that passes through valve 62 in Moniz to the offtake pipe taught by Epp, that extends outside of a nacelle surrounding the gas turbine engine, because the heated compressor bleed air can be used for wing anti-icing (Epp, Para 0003-0004).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moniz, according to claim 1 above, and further in view of Schlarman (20170101937).
Regarding claim 13
	Moniz discloses the gas turbine engine of claim 1.
	Moniz further discloses the fluidic openings being bleed openings (slot 58 connected to bleed valve 62 in Fig 2).
Moniz is silent on the fluidic opening at different axial locations of the compressor.
	However, Schlarman teaches a plurality of bleed openings (32, 34 Fig 1) at different axial locations of the compressor (32 and 34 at different axial location with respect to centerline 22).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add one additional fluid opening, as suggested and taught by Schlarman, downstream of the fluid opening 58 in Moniz such that the bleed ports are at different axial locations in the compressor in Moniz as modified by Schlarman, because all the claimed elements were known in the prior art (fluidic openings being bleed ports at different axial locations along the compressor) and one skilled in the art could have combined the elements as claimed by known methods (placing fluid openings downstream of one another along the compressor) with no change in their respective functions (to bleed air from the compressor), and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linko in view of Feulner (US 20160326957 A1).
Regarding claim 1
	Linko discloses a gas turbine engine (Fig 1) comprising: 
a compressor (24 Fig 1) comprising a plurality of directly adjacent compressor stages (five adjacent compressor stages shown in Fig 1, each stage comprises a stator vane 38 and rotor 36, Col 3 ll. 15-22), wherein each compressor stage comprises a circumferential row of stator vanes and a rotor (each stage has a row of rotor blades 36 positioned on a rotor and a row of stator vanes 38, Col 3 ll. 15-22), wherein the rotor of each of the plurality of compressor stages are mechanically coupled to and driven by a shaft (all the compressor stages of 24 are driven by the rotor spool 32),
 wherein an outer circumferential casing (casing 30 in Fig 3) of the compressor defines a fluidic opening (openings 52 in Fig 3) within the compressor stages (openings 52 within the compressor stages of compressor 24 as seen in Figs 1 and 3) of the plurality of compressor stages, and wherein the fluidic opening is configured to receive particulate flowing and air (molten titanium particles entrained in the compressed air may be drawn into cavity 50 through apertures/openings 52, Col 3 ll. 63-67) through the compressor (24); 
a combustor (26) in series flow downstream of the compressor; and 
a turbine (28) in series flow downstream of the combustor.
Linko is silent on the fluidic opening output the particulate and air outside of the gas turbine engine.
However, Feulner teaches a fluidic opening (opening 201 in Fig 2) positioned in a compressor (44) to receive particulates and the fluidic opening to output the particulates and air outside of the gas turbine engine via a debris outlet port (debris port 220 received debris and ejected it external of the engine, Para 0025).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a debris outlet port, suggested and taught by Feulner, to the engine of Linko, in order to eject particulates outside of the engine to prevent damage to the engine. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linko in view of Feulner, as applied to claim 1 above, and further in view of Morita (US 11199131 B2).
Regarding claim 5
	Linko in view of Feulner discloses the gas turbine engine of claim 1.
Linko further discloses the fluidic opening is coupled to a chamber (manifold 40 in Fig 2).
Linko in view of Feulner is silent on a particulate offtake valve fluidically coupled to the fluidic opening, wherein the particulate offtake valve is configured to open and close flow of particulates and air through the fluidic opening to outside the gas turbine engine.
However, Morita teaches an offtake valve (19 Fig 2) coupled to a chamber (26) configured to open and close (degrees of opening of valve 19 can be adjusted, Col 9 ll. 20-25) flow of air through the fluidic opening (opening 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to couple a valve, suggested and taught by Morita, to chamber 40 of Linko in view of Feulner, in order to control the amount of air being drawn from the fluidic opening. 
By coupling the valve in Morita to the fluidic opening 52 in Linko in view of Feulner, the valve is also capable of allowing a flow of particulates entrained in the air to flow through and output the particulates outside of the engine.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linko in view of Feulner and Morita, as applied to claim 5 above, and further in view of Dierksmeier (US 11111855 B2).
Regarding claim 6
	Linko in view of Feulner and Morita discloses the gas turbine engine of claim 5.
	Linko in view of Feulner and Morita is silent on a controller configured to control the particulate offtake valve to open and close.
	However, Dierksmeier teaches a particulate offtake valve (movable wall 34 Fig 2, Col 7 ll. 18-22) being controlled by a controller (controller 62).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to control the particulate offtake valve in Linko in view of Feulner and |Morita with a controller to open and close, as suggested and taught by Dierksmeier, in order to automatically control the operation of the valve. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linko in view of Feulner, Morita, and Dierksmeier, as applied to claim 6 above, and further in view of Mouton (5044153).
Regarding claim 7
	Linko in view of Feulner, Morita, and Dierksmeier discloses the gas turbine engine of claim 6.
	Linko in view of Feulner, Morita, and Dierksmeier is silent on to control the particulate offtake valve to open during takeoff and close the valve during cruising.
However, Feulner teaches that debris is often received in the engine during takeoff (Para 0023 top), thus the debris should be ejected from the engine prior to reaching and damaging the high pressure compressor section (Para 0023 bottom). 
Furthermore, Mouton teaches a compressor bleed valve scoop (14a in Fig 3a) to close during cruising (when the aircraft flies into a storm, rain and hail can enter the compressor, and if the aircraft is at full throttle, the rain/hail is vaporized by the time it reaches the combustor Col 1 ll. 25-30, this flight condition is interpreted to be cruising, at full throttle, the valve is in a closed position in Fig 3a, Col 4 ll. 4-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the controller in Linko in view of Feulner, Morita, and Dierksmeier, to open during takeoff, as suggested and taught by Feulner in order to eject debris from the engine prior to the debris reaching and damaging the high pressure compressor, and to close the valve during cruising, as suggested and taught by Mouton, because at cruising or full throttle condition, the rain/hail do not need to be evacuated from the compressor because it will vaporized by the time it arrives at the combustor.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linko in view of Feulner, Morita, and Dierksmeier, as applied to claim 6 above, and further in view of Higgins (20080072606).
Regarding claim 9
	Linko in view of Feulner, Morita, and Dierksmeier discloses the gas turbine engine of claim 6.
	Linko in view of Feulner, Morita, and Dierksmeier is silent on to control the particulate offtake valve to open in response to a signal from a particle sensor.
	However, Higgins teaches a method to remove sand and dust in a compressor (Abstract) to control a valve (54) to open in response to a signal from a particle sensor (sensor 48 senses concentration of sand and dust, Para 0022, and communicates with a controller 100 to operate valve 54, Fig 5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a particle, as suggested and taught by Higgins, upstream of the particulate offtake valve in Linko in view of Feulner, Morita, and Dierksmeier, in order to automatically and accurately measure the concentration of debris and open valve to remove such debris, preventing damage to the engine.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linko in view of Morita and Dierksmeier.
Regarding claim 16
Link discloses a method comprising: 
a fluidic opening (openings 52 in Figs 2-3) defined in an outer circumferential casing (casing 30 in Fig 3) of a compressor (24) of a gas turbine engine (Fig 1), 
wherein the gas turbine engine comprises the compressor (24), a combustor (26) in series flow downstream of the compressor, and a turbine (28) in series flow downstream of the combustor, 
wherein the compressor comprises a plurality of directly adjacent compressors stages (five adjacent compressor stages shown in Fig 1, each stage comprises a stator vane 38 and rotor 36, Col 3 ll. 15-22), 
wherein each compressor stage comprises a circumferential row of stator vanes and a rotor (each stage has a row of rotor blades 36 positioned on a rotor and a row of stator vanes 38, Col 3 ll. 15-22), 
wherein the rotor of each of the plurality of compressor stages are mechanically coupled to and driven by a shaft (all the compressor stages of 24 are driven by the rotor spool 32),
wherein the fluidic opening is within a compressor stage of the plurality of compressor stages (openings 52 within the compressor stages of compressor 24 as seen in Figs 1 and 3).
Linko is silent on controlling, by a controller, a particulate offtake valve to open at a first time, wherein the particulate offtake valve is fluidically coupled to a fluidic opening,
controlling, by a controller, the particulate offtake valve to close at a second time.
However, Morita teaches an offtake valve (19 Fig 2) coupled to a chamber (26) configured to open and close (degrees of opening of valve 19 can be adjusted, Col 9 ll. 20-25, i.e. open and close) flow of air through the fluidic opening (opening 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to couple a valve, suggested and taught by Morita, to chamber 40 of Linko such that the valve is fluidically coupled to the fluidic opening, in order to control the amount of air being drawn from the fluidic opening. 
Linko in view of Morita is silent on controlling, by a controller, the particulate offtake valve to open at a first time and to close at a second time.
However, Dierksmeier teaches a particulate offtake valve (movable wall 34 Fig 2, Col 7 ll. 18-22) being controlled by a controller (controller 62).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to control the particulate offtake valve in Linko in view of |Morita with a controller to open at a first time and to close at a second time, as suggested and taught by Dierksmeier, in order to automatically control the operation of the valve. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linko in view of Morita and Dierksmeier, as applied to claim 16 above, and further in view of Higgins.
Regarding claim 19
	Linko in view of Morita and Dierksmeier discloses the gas turbine engine of claim 6.
	Linko in view of Morita and Dierksmeier is silent on to control the particulate offtake valve to open in response to a signal from a particle sensor.
	However, Higgins teaches a method to remove sand and dust in a compressor (Abstract) to control a valve (54) to open in response to a signal from a particle sensor (sensor 48 senses concentration of sand and dust, Para 0022, and communicates with a controller 100 to operate valve 54, Fig 5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a particle, as suggested and taught by Higgins, upstream of the particulate offtake valve in Linko in view of Morita and Dierksmeier, in order to automatically and accurately measure the concentration of debris and open valve to remove such debris, preventing damage to the engine.

Response to Arguments
(i)	Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, the new ground of rejection for claims 1 and 16 relies primarily on the teaching of Moniz with supplemental teaching of Lukowski that bleed air openings can also be used to receive particulates and output those particulates outside of the compressor of the engine.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741